—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Public Works dated June 20, 1991, which rejected a bid by the petitioner Aries Striping, Inc. for a public works project, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Mclnerney, J.), dated March 3, 1992, which granted the motion by the respondents Joseph P. Hurley, as Commissioner of the Department of Public Works and Patrick G. Halpin, as County Executive of the County of Suffolk, to dismiss the proceeding as barred by the Statute of Limitations.
Ordered that the order and judgment is affirmed, with costs.
Since the petitioners failed to obtain leave to join the petitioner Joseph Ghiseline as a party (see, CPLR 401), the court properly treated the petitioners’ cause of action under General Municipal Law § 51 asserted on Ghiseline’s behalf in the amended petition as a nullity. In addition, the court correctly found that the proceeding was untimely commenced (see, CPLR 217). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.